DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs 26 and 31 of the originally filed specification, the same element number “71” is used to two different components. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylinder block of the cylinder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 2 should read “a straight cylindrical shape and a shape and size of a cross-section”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a cavity is defined in a cylinder block of the cylinder”; it is not understood what is meant by this phrasing.  In particular, it is not understood what is meant by “a cylinder block of the cylinder”.  A review of Applicant’s specification shows that there is no “cylinder block” denoted within Figure 2 (see also the drawing objection above).  At most, Figure 2 depicts a cylinder 7 formed by a housing 1, wherein the housing 1 is attached to a cover 2.  As far as the Examiner understands the invention, Applicant’s cylinder 7 forms a cavity therein, and a liner 9 is inserted into this 
	Claim 7 recites the limitation “the cylinder is die cast by zinc or zinc alloy with the liner”; this limitation renders the claim indefinite.  Firstly, it is not understood what is mean by the cylinder being “die cast by zinc or zinc alloy with the liner”.  Specifically, it is not clear what is meant to die cast something “by zinc or zinc alloy”.  Additionally, the phrasing “with the liner” appears to be requiring the cylinder to be die cast integrally with the liner.  However, this appears to conflict with the scope of Claim 6 (from which Claim 7 depends), which clearly requires the liner to be 1) deep drawn (not die cast), and 2) made of aluminum or aluminum alloy (not zinc or zinc alloy).  Thus, Claim 7 appears to conflict with the recited scope in Claim 6.  Thus, for all of these reasons, the required structure is not made clear, rendering Claim 7 indefinite.  For examination purposes herein, the Examiner has interpreted Claim 7 as simply requiring the cylinder and liner to be die cast. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206513530 to Lin et al. (machine translation attached herein).
In regards to independent Claim 1, and with particular reference to Figure 1, Lin et al. (Lin) discloses:

(1)	A cylinder (30) for a piston type air compressor (100; Fig. 1; para. 2; “a cylinder liner assembly of an air compressor”), wherein a cavity is defined in a cylinder block of the cylinder (see the 112(b) rejection above; a cavity is clearly formed within the cylinder 30), a liner (10) is attached to an inner sidewall of the cavity (apparent in Fig. 1), the liner is securely bonded to the inner sidewall (apparent in Fig. 1), and the liner defines a compression cavity (101) of the air compressor (Fig. 1; receives reciprocating piston 20).

In regards to Claim 2, a smoothness of an inner surface (11) of the liner is greater than the smoothness of a surface of the cylinder block (30) itself (disclosed within paras. 2, 7-10, 13, 22, 27).
In regards to Claims 3 & 7, the liner is die cast together with the cylinder block (please see the 112(b) rejection for Claim 7 above; para. 26 discloses that the liner 10 can be “integrally formed” with the cylinder 30; additionally, it is noted that the “die cast” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Li clearly discloses a cylinder and cylinder block integrally formed (i.e. cast, forged, 
In regards to Claim 5, the inner sidewall of the liner is in a straight cylindrical shape and shape and size of a cross-section of the liner at both ends are the same (apparent in Fig. 1).
In regards to Claim 6, the liner is a deep drawn tube made of aluminum or aluminum alloy (para. 21 discloses “aluminum alloy” for the liner 10; additionally, it is noted that the “deep drawn” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Li clearly discloses a straight tubular cylinder made of aluminum alloy.  Therefore, because the claimed apparatus is the same as the product disclosed in Li, the claim is unpatentable.)
In regards to Claim 8, Li further discloses a piston type air compressor (Fig. 1; paras. 2, 21), wherein a cylinder of the air compressor is the cylinder (30) of claim 1 (apparent in Fig. 1).

Claim(s) 1-2, 4-5, & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0327212 to Ficht.
In regards to independent Claim 1, and with particular reference to Figures 1-3 & 8, Ficht discloses:

(1)	A cylinder (1; Fig. 1) for a piston type air compressor (para. 1; “a reciprocating piston compressor”; para. 24; “for fresh air”), wherein a cavity (4) is defined in a cylinder block of the 

In regards to Claim 2, a smoothness of an inner surface (12) of the liner is greater than the smoothness of a surface (4a) of the cylinder block (7) itself (paras. 9-11, 25-26 describes a cast iron cylinder 1 with a smooth ceramic liner 3).
In regards to Claim 4, securing between the liner and the cylinder block is achieved by a threaded connection (18, 19; Figs. 1-3; paras. 30-40).
In regards to Claim 5, the inner sidewall of the liner is in a straight cylindrical shape and shape and size of a cross-section of the liner at both ends are the same (apparent in Fig. 3).
In regards to Claim 8, Ficht further discloses a piston type air compressor (Fig. 8; paras. 1 & 24), wherein a cylinder of the air compressor is the cylinder (1) of claim 1 (apparent in Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (applied above) in view of US 2010/0026067 to Striegel, or in the alternative, unpatentable over Ficht (applied above) in view of US 2010/0026067 to Striegel.
In regards to Claim 9, neither Lin nor Ficht further discloses an automobile seat, wherein the piston type air compressor of claim 8 is provided in the automobile seat.
However, providing a piston-type air compressor (like that of Lin or Ficht) within a vehicle seat is well known, as shown by Striegel.  As seen in Figures 1-2, Striegel discloses an automobile seat assembly (18) arranged within a vehicle (10) (“trucks”; para. 2), wherein a piston type air compressor (26) is provided in an air bag (22) of the automobile seat (18) in order to dampen shocks, loads, vibrations, etc., 
In regards to Claim 10, Lin (or Ficht) as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the piston type air compressor of claim 8 (this is clearly disclosed in Striegel and clearly results from the combination).
In regards to Claim 11, Lin (or Ficht) as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the automobile seat of claim 9 (this is clearly disclosed in Striegel and clearly results from the combination).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2017/0058889 to Hoban, US 6,474,954 to Bell, and US 4,562,799 to Woods, which all disclose reciprocating piston compressor/engines in which cylinder liners have been mounted within a corresponding cylinder in order to improve operation thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC